TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00458-CR







Wydall Hallett, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 50,131, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







Appellant Wydall Hallett pleaded guilty to attempted burglary of a habitation.  See
Tex. Penal Code Ann. §§ 15.01 (West 1994); 30.02 (West Supp. 2001).  The court adjudged him
guilty and assessed punishment at imprisonment for ten years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.

Appellant has filed a pro se brief in which he contends that evidence of other,
unadjudicated offenses was improperly admitted during the punishment hearing.  Contrary to
appellant's contention, evidence of other offenses shown beyond a reasonable doubt to have been
committed by the defendant are relevant and admissible at sentencing, whether or not they have
resulted in a conviction.  Tex. Code Crim. Proc. Ann. art. 37.07, § 3(a) (West Supp. 2001).

Appellant also complains that he received ineffective assistance of counsel at trial
and on appeal, and that certain documents were improperly altered by the prosecutor.  There is
no support in the record for these allegations. 

We have reviewed the record, counsel's brief, and the pro se brief, and agree that
the appeal is frivolous.  The judgment of conviction is affirmed.



				__________________________________________

				Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Puryear

Affirmed

Filed:   February 1, 2001

Do Not Publish